 In the Matter of THE ELECTRIC AuTo-LITE COMPANY, AMERICANENAMELED MAGNET WIRE DIVISION'andINTERNATIONAL ASSOCIATIONOF MACHINISTS, LOCAL 218In the Matter of THE ELECTRICAUTO-LITECOMPANY, AMERICANENAMELED MAGNET WIRE DIVISIONandLOCAL 21317, AMERICAN FED-ERATION OF LABORCases Nos. R-1121 and R-1122, respectivelyAMENDMENT TO DECISIONFebruary 2, 1939On January 17, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Certification of Representativesand Direction of Election 1 in the above-entitled proceeding. In theconcluding sentence of the first paragraph of Section III of the Deci-sionit was stated that "None of the parties contended that the contract,which in any event had expired at the time of the hearing, was abar to this proceeding."Thereafter, counsel for The Electric Auto-Lite Company, American Enameled Magnet Wire Division, hereincalled the Company, informed the Board that the contract, which wasfor members only, provided for its remaining in effect beyond October12, 1938, unless the parties to it gave notice to the contrary.Therecord does not affirmatively disclose that such notice was given.Without deciding whether or not the contractwas still in effect,the Board hereby amends its Decision by striking out of thelast sen-tence of the first paragraph of Section III of the Decision the words"which in any event had expired at the time of the hearing."Thisamendment in no wise affects the Decision, Certification of Representa-tives, and Direction of Election which remain in full force and effect.MR. DONALD WAKEFIELD SMITHtook no part in the consideration ofthe above Amendment to Decision.[SAME TITLE]Case No. R-1122CERTIFICATION OF REPRESENTATIVESFebruary 27, 1939On January 17, 1939, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled case, and10 N LR. B. 1239.11 N. L.R. B., No. 3.8 ELECTRIC AUTO-LITE CO. ET AL.9on February 2, 1939, an Amendment to Decision. The Direction ofElection provided that an election by secret ballot be conductedwithin fifteen (15) days from the date of the Direction, among theproduction employees whose names appear on the pay roll of TheElectricAuto-Lite Company, American Enameled Magnet WireDivision, Port Huron, Michigan, of October 31, 1937, including in-spectors, firemen, and sweepers, but excluding supervisory and officeemployees, time checkers, machinists, machine riggers, millwrights,tool makers, machine repairmen, machini'sts' apprentices and helpers,oilers, die repairmen, and those employees who have since quit orbeen discharged for cause, to determine whether they' desired to berepresented by Local 21317, American Federation of Labor, or byLocal 127, International Union, United AutomobileWorkers ofAmerica ,for the purposes of collective bargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Seventh Region (Detroit, Michigan).Full oppor-tunity was afforded all parties to this investigation to participate inthe conduct of the secret ballot and to make challenges.On Febru-ary 2, 1939, said Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote--------------------------------609Total number of ballots cast---------------------------------528Total number of ballots counted-----------------------------Total number of votes for Local 127, International Union,512United Automobile Workers of America, affiliated with theC. I. 0--------------------------------------------------- 210Total number of votes for Local 21317, American Federation ofLabor ---------------------------------------------------- 296Total number of votes for neither----------------------------6Total number of challenged ballots---------------------------13Total number of blank ballots-------------------------------2Total number of void ballots---------------------------------1Subsequent to the service of the Intermediate Report upon theparties,Local 127, International Union, United Automobile Work-ers of America, "acknowledging the validity of the findings withrespect to the results of the secret ballot contained in the saidIntermediate Report" objected to "any order of the National LaborRelations Board . . . which would have for its aim, or which wouldcause the certification of Local 21317 of the American Federationof Labor as the sole collective bargaining agent for all employees inthe unit designated as appropriate in the aforesaid Intermediate 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport, for the reasons that the findings of the aforesaid RegionalDirector disclose that no labor organization has received the votes ofa majority of the employees in the aforesaid appropriate unit."Weconstrue the grounds of this objection to be that Local 21317, Ameri-can Federation of Labor, failed to poll a majority of all eligibleemployees.The principle is established that the phrase "majorityof the employees" refers to a majority of the eligible employees vot-ing inthe election, so that theorganizationreceiving a majority ofthe votes cast is to be certified as the exclusive representative.,Theobjection is hereby overruled.No other objections or exceptions to the Intermediate Report havebeen filed by any of the parties.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat Local 21317, American Federation ofLabor, has been designated and selected by a majority of the produc-tion employees of The Electric Auto-Lite Company, AmericanEnameled Magnet Wire Division, Port Huron, Michigan, includinginspectors, firemen, and sweepers, but excluding supervisory andoffice employees, time checkers, machinists, machine riggers, mill-wrights, tool makers, machine repairmen, machinists' apprentices andhelpers, oilers, and die repairmen, as their representative for thepurposes of collective bargaining, and that, pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, Local 21317,American Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respecttowages, rates of pay, hours of work, and other conditions ofemployment.MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Certification of Representatives.Virginian Ry. Co. v. System Federation No.¢0,300 U. S.515 (1937) ;The Asso-ciation of Clerical Employees of the A T and S F. Railway Systern v.Brotherhoodof Railway and Steamship Clerks, Freight Handlers,Empress and Station Employees,85 F. (2d)152 (C.C.A. 7th,1936) ;Matter of Associated Press, a CorporationandNewspaper Guild,1 N. L. R.B. 686;Matter of New England Transportation CompanyandInternational Association of Machinists,1 N. L R.B. 130;Matter of R. C. A. Manu-facturing Company, Inc.andUnited Electrical&Radio Workers of America,2 N. LR. B.159.11 N. L.R. B., No. 3a.